DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during telephone interviews with David Bilodeau on November 26 and 29, 2021.

The application has been amended as follows:

In the Claims:

Claim 3 (Currently Amended).
The semiconductor device of claim 2, wherein the first pad further comprises:
a 1-1 pad extending in the first direction and disposed on the plurality of first light-emitting portions,

each of the plurality of first connection electrodes comprises:
a 1-1 connection electrode disposed on a first light-emitting portion; and 
a 1-2 connection electrode extending to another first light-emitting portion adjacent thereto.

Claim 4 (Currently Amended).
The semiconductor device of claim 3, wherein the 1-1 connection electrode is disposed between 
a ratio between a width of the first light-emitting portion in the second direction and a width of the 1-2 connection electrode in the second direction is in a range of 1:0.15 to 1:0.35.

Claim 5 (Currently Amended).
The semiconductor device of claim 3, wherein the second pad further comprises:
a 2-1 pad disposed on the plurality of second light-emitting portions; 

wherein a width of each of the plurality of pads in the first direction is greater than that of each of the plurality of pads in the first direction, and
wherein a width of each of the plurality of pads in the second direction is greater than that of each of the plurality of pads in the second direction.

Claim 6 (Currently Amended).
each of the plurality of second connection electrodes comprises:
a 2-1 connection electrode disposed on a second light-emitting portion; and
a 2-2 connection electrode extending to another second light-emitting portion adjacent thereto,
wherein a width of the 1-2 connection electrode is greater than that of the 2-2 connection electrode, and
wherein a ratio between the width of the 1-2 connection electrode and the width of the 2-2 connection electrode is in a range of 1:0.4 to 1:0.7.

Claim 8 (Currently Amended).
The semiconductor device of claim 1, wherein the number of the plurality of first light-emitting portions is greater than the number of the plurality of second light-emitting portions, and 
a ratio between an area of each of the plurality of first light-emitting portions and an area of each of the plurality of portions is in a range of 1:0.8 to 1:1.2.

Claim 11 (Currently Amended).
A semiconductor device comprising: 
a light-emitting structure including a plurality of first light-emitting portions disposed at a side and a plurality of second light-emitting portions disposed at another side;

a plurality of second connection electrodes configured to electrically connect the plurality of second light-emitting portions;
a first pad disposed on the plurality of first light-emitting portions; and 
a second pad disposed on the plurality of second light-emitting portions,
wherein the first pad does not overlap the plurality of first connection electrodes in a thickness direction of the light-emitting structure,
wherein the second pad does not overlap the plurality of second connection electrodes in the thickness direction,
wherein the plurality of first light-emitting portions is spaced apart from each other in a first direction,
wherein the plurality of second light-emitting portions is spaced apart from each other in the first direction, 
wherein the first pad includes a 1-1 pad extending in the first direction and disposed on the plurality of first light-emitting portions, and a plurality of 1-2 pads extending toward the second pad, and
wherein each of the plurality of first connection electrodes includes a 1-1 connection electrode disposed between adjacent 1-2 pads on a first light-emitting portion.

Claim 14 (Currently Amended).
each of the plurality of first connection electrodes further includesanother first light-emitting portion adjacent thereto.

Claim 15 (Cancelled).

Claim 17 (Currently Amended).
The semiconductor device of claim 11, wherein the second pad includes a 2-1 pad disposed on the plurality of second light-emitting portions, and a 2-2 pad extending from the 2-1 pad to the first pad.

Claim 18 (Currently Amended).
The semiconductor device of claim 17, wherein a width of the 2-2 pad in the first direction is greater than that of each of the plurality of pads in the first direction, and a width of each of the plurality of pads in a second direction perpendicular to the first direction is greater than that of the 2-2 pad in the second direction.

Claim 19 (Currently Amended).
The semiconductor device of claim 11, wherein each of the plurality of electrodes includes a 2-1 connection electrode  a second light-emitting portion, and a 2-2 connection electrode extending toanother second light-emitting portion adjacent thereto.

Drawings
Examiner acknowledges the amendments to specification filed on November 29, 2021. The objections to drawings in the previous Office Action filed on August 19, 2021 are hereby withdrawn.

Specification
Examiner acknowledges the amendments to the title and specification filed on November 29, 2021. The objections to specification in the previous Office Action filed on August 19, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 1, in particular, each of the plurality of first connection electrodes comprises a region on a plane between the plurality of 1-2 pads, the first pad does not overlap the plurality of first connection electrodes in a thickness direction of the light-emitting structure, and wherein the second pad does not overlap the plurality of second connection electrodes in the thickness direction. Therefore, claim 1 is allowable. Accordingly, claims 2-10 are allowable as they depend upon claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/           Examiner, Art Unit 2892